The opinion of the court on motion to dismiss was delivered by
Miller, J.
The defendants move to dismiss this appeal on the ground that the amount is insufficient to give this court jurisdiction, *1174and the record does not show that the constitutionality or legality of the tax claim is involved.
The record shows that the tax collector, proceeding by rule to compel the delivery of personal property assessed for taxes, is met by the defence that defendants in rule have no property within the jurisdiction of the court liable to taxation. We think this answer substantially puts at issue the legality of the tax and this appreciation of the- defence is confirmed by the argument of defendants against the right of the State to tax the personal property of defendants, because the property is on deposit in the bank.
We see no ground to dismiss the appeal.